THREADGILL, J.
The appellant, defendant in a personal injury action arising from an automobile accident, challenges a final judgment for damages and an order denying his motion for new trial.
We affirm the final judgment in all respects except one. In the second issue, the appellant claims the award for property damage was based on inaccurate testimony and was therefore erroneous. The appellee concedes the issue. The jury verdict was clearly excessive by the amount of $462.50.
We therefore remand for remittitur in that amount. In all other respects, the final judgment is affirmed.
Affirmed; remanded for remittitur.
PARKER, C.J., and BLUE, J., concur.